Citation Nr: 0947922	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-23 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
hypertension with nephropathy.  

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity.  

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity.  

4.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.  

5.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.  

6.  Entitlement to service connection for an esophageal 
condition, claimed as achalasia with status post Heller's 
esophagomyotomy as secondary to diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico. 


FINDINGS OF FACT

1.  Hypertension is not manifested by diastolic pressure of 
predominately 120 or more or by renal dysfunction or failure.

2.  Peripheral neuropathy of the right upper extremity is 
manifested by incomplete moderate paralysis of the median 
nerve.  

3.  Peripheral neuropathy of the left upper extremity is 
manifested by incomplete moderate paralysis of the median 
nerve.  

4.  Peripheral neuropathy of the right lower extremity is 
manifested by incomplete moderate paralysis of the sciatic 
nerve.  

5.  Peripheral neuropathy of the left lower extremity is 
manifested by incomplete moderate paralysis of the sciatic 
nerve.  

6.  A chronic esophageal disorder was not manifest during 
service; esophageal pathology was not identified until 
October 1982; the current achalasia with status post Heller's 
esophagomyotomy is unrelated to service or to any service-
connected condition.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code (DC) 
7101, 7541 (2009).  

2.  The criteria for a 30 percent rating for peripheral 
neuropathy of the right upper extremity have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, DC 
8515 (2009).  

3.  The criteria for a 20 percent rating for peripheral 
neuropathy of the left upper extremity have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, DC 
8515 (2009).  

4.  The criteria for a 20 percent rating for peripheral 
neuropathy of the right lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, DC 
8520 (2009).  

5.  The criteria for a 20 percent rating for peripheral 
neuropathy of the left lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, DC 
8520 (2009).  

6.  A chronic esophageal disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in February 2009, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of 
either notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009) (Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
treatment records.  Further, the Veteran submitted additional 
records and written statements in support of his claim, and 
was provided an opportunity to set forth his contentions 
during his December 2006 Decision Review Officer (DRO) 
hearing.  Next, specific VA medical opinions pertinent to the 
issues on appeal were obtained in April 2005, June 2006, and 
June 2008.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Each service-connected disability is rated on 
the basis of specific criteria identified by diagnostic 
codes.  38 C.F.R. § 4.27.  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, the 
United States Court of Appeals for Veterans Claims (Court) 
has upheld the appropriateness of the consideration of 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  

With respect to all increased rating claims, the Board has 
also considered the Veteran's statements and testimony.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  The Board 
acknowledges the Veteran's belief that his symptoms are of 
such severity as to warrant higher ratings for his 
disabilities; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
more probative than the Veteran's assessment of the severity 
of his disabilities.

Hypertension

The Veteran seeks an increased rating for his service-
connected hypertension, which has been rated at 20 percent 
disabling since February 2005.  In the May 2005 decision 
which granted service connection for hypertension due to 
aggravation by diabetes mellitus, the RO explained that the 
severity of the hypertension actually warranted a 30 percent 
rating.  However, finding that the hypertension was 10 
percent disabling prior to the onset of the service-connected 
diabetes, the RO deducted that percentage from the 30 percent 
rating to arrive at the current 20 percent rating.  

According to the applicable rating criteria, the next-higher 
rating for hypertension requires evidence of diastolic 
pressure predominantly 120 or more.  38 C.F.R. § 4.104, DC 
7101.  In this case, the Board finds that the evidence of 
record does not support the next higher rating for the 
Veteran's hypertension.  

Blood pressure readings taken at various times during the 
current appeal have been in the following ranges:  135/88 
mmHg in April 2005; 132/92 mmHg, 130/70 mmHg, and 144/80 mmHg 
in February 2006; 131/79 mmHg in June 2006; 130/83 mmHg in 
October 2006; 115/81 mmHg in November 2006; 123/80 mmHg in 
March 2007; 152/83 mmHg in April 2007; 136/85 mmHg in August 
2007; and 121/71 mmHg, 114/72 mmHg, 128/64 mmHg, 149/92 mmHg, 
136/85 mmHg, and 151/88 mmHg in June 2008.  

Although these blood pressure readings are indicative of 
hypertension, the diastolic pressure ranges from only 64 to 
92.  There is no evidence of an instance where diastolic 
pressure approaches 120.  Therefore, a rating in excess of 
the current evaluation is not warranted under DC 7101.  

Furthermore, the RO characterized the Veteran's service-
connected disorder as "hypertension and nephropathy 
associated with diabetes mellitus type 2."  An April 2005 VA 
diabetes examination found evidence of proteinuria on several 
urinalyses.  The examiner concluded that the proteinuria was 
"at least as likely as not secondary to diabetic nephropathy 
and a clear manifestation of aggravation of veteran's 
preexisted hypertension."  However, a June 2008 VA diabetes 
examination noted that there were no symptoms of diabetic 
nephropathy.  Moreover, a June 2008 VA hypertension 
examination noted that there was no history of hypertensive 
renal disease.  His hypertension was characterized as "well 
controlled" and "without changes in therapy since 2005."  
He has not been hospitalized due to hypertension.  

Consequently, the Board concludes that available evidence 
does not support a rating in excess of the current 20 percent 
for hypertension.  38 C.F.R. § 4.104, DC 7101.  

Peripheral Neuropathy of the Right Upper Extremity at 10 
Percent

The Veteran also seeks an increased rating for his peripheral 
neuropathy of the right upper extremity, which has been 
evaluated as 10 percent disabling since February 2005.  The 
Board notes that the Veteran is right-hand dominant.  

According to the applicable rating criteria, evidence of mild 
incomplete paralysis of the median nerve warrants a 10 
percent rating.  The next higher evaluation of 30 percent 
requires evidence of moderate incomplete paralysis of the 
median nerve for the major extremity.  38 C.F.R. § 4.124a, DC 
8515.  

The Veteran maintains that the service-connected peripheral 
neuropathy of his right upper extremity is more severe than 
the current 10 percent evaluation indicates.  In particular, 
he asserts that this disability is manifested by cramping and 
loss of strength in the right upper extremity.  

The Veteran was afforded a VA neurological examination in 
April 2005, at which time he complained of intermittent 
numbness in his hands.  He was still able to feel pain and 
denied focal motor neurological disturbance.  Sensory 
examination revealed normal pinprick sensation in the upper 
extremities.  Deep tendinous reflexes were normoactive in the 
upper extremities, without pathological reflexes.  

An April 2005 nerve conduction study showed a slowing of all 
motor nerves with increased latency for the right median 
nerve.  It also revealed slowing and increased latency for 
the right median sensory branch, and no response was elicited 
upon stimulation of the right ulnar sensory branch.  These 
findings were determined to be compatible with sensory motor 
peripheral neuropathy.  

In correspondence received in February 2008, the Veteran's 
treating VA physician indicated that his diabetic neuropathy 
was moderate to severe, as it caused significant pain even at 
rest.  

The Veteran was afforded his most recent VA peripheral nerves 
examination in June 2008, at which time weakness, stiffness, 
numbness, and pain were noted.  The muscle strength of his 
right upper extremity was rated as 4.  Although position 
sense was normal, senses of pain, light touch, and vibration 
were decreased.  Right bicep and tricep reflex were rated at 
1+.  There was no muscle atrophy, abnormal muscle tone, or 
abnormal movements.  Although paralysis was absent, neuritis 
and neuralgia were present.  

The functional effects included decreased manual dexterity, 
problems with lifting and carrying, decreased strength, and 
pain.  Joint function was not affected by the disorder.  The 
disorder was found to have no effect on feeding, bathing, 
dressing, toileting, and grooming.  However, it had a mild 
effect on shopping, recreation, and traveling, and a moderate 
effect on exercise.  It had a severe effect on chores and 
prevented participation in sports.  

In any event, and of particular significance to the Board, is 
the February 2008 opinion letter from the Veteran's primary 
care physician describing his peripheral neuropathy as 
"moderate to severe."  This opinion is supported by 
objective evidence of decreased senses of light touch and 
vibration, as well as subjective complaints of weakness, 
stiffness, numbness, and pain.  

Based on this evidentiary posture, the Board concludes that 
this disability is manifested by no more than moderate 
incomplete paralysis.  As such, there is basis to award a 
disability rating of 30 percent for peripheral neuropathy of 
the right upper extremity.  However, the associated 
symptomatology is not so severe as to provide a basis for a 
50 percent rating under DC 8515.  

Peripheral Neuropathy of the Left Upper Extremity at 10 
Percent

The Veteran also seeks an increased rating for his peripheral 
neuropathy of the left upper extremity, which has been 
evaluated as 10 percent disabling since February 2005.  The 
Board reiterates that the Veteran is right-hand dominant.  
Thus, the Veteran's left upper extremity is his "minor" 
extremity and will be rated as such.

According to the applicable rating criteria, evidence of mild 
incomplete paralysis of the median nerve warrants a 10 
percent rating.  The next higher evaluation of 20 percent 
requires evidence of moderate incomplete paralysis of the 
median nerve of the minor extremity.  38 C.F.R. § 4.124a, DC 
8515 (2009).  

The Veteran maintains that the service-connected peripheral 
neuropathy of his left upper extremity is more severe than 
the current 10 percent evaluation indicates.  In particular, 
he asserts that this disability is manifested by cramping and 
loss of strength in the left upper extremity.  

The Veteran was afforded a VA neurological examination in 
April 2005, at which time he complained of intermittent 
numbness in his hands.  He was still able to feel pain and 
denied focal motor neurological disturbance.  Sensory 
examination revealed normal pinprick sensation in the upper 
extremities.  Deep tendinous reflexes were normoactive in the 
upper extremities, without pathological reflexes.  

An April 2005 nerve conduction study showed a slowing of all 
motor nerves with increased latency for the left median 
nerve.  It also revealed slowing and increased latency for 
the left median sensory branch, and no response was elicited 
upon stimulation of the left ulnar sensory branch.  The 
findings were determined to be compatible with sensory motor 
peripheral neuropathy.  

In correspondence received in February 2008, the Veteran's 
treating VA physician indicated that his diabetic neuropathy 
was moderate to severe, as it caused significant pain even at 
rest.  

The Veteran was afforded his most recent VA peripheral nerves 
examination in June 2008, at which time weakness, stiffness, 
numbness, and pain were noted.  Although position sense was 
normal, senses of pain, light touch, and vibration were 
decreased.  Left bicep and tricep reflex were rated at 1+.  
There was no muscle atrophy, abnormal muscle tone, or 
abnormal movements.  Although paralysis was absent, neuritis 
and neuralgia were present.  

The functional effects included decreased manual dexterity, 
problems with lifting and carrying, decreased strength, and 
pain.  Joint function was not affected by the disorder.  The 
disorder was found to have no effect on feeding, bathing, 
dressing, toileting, and grooming.  However, it had a mild 
effect on shopping, recreation, and traveling, and a moderate 
effect on exercise.  It had a severe effect on chores and 
prevented participation in sports.  

In any event, and of particular significance to the Board, is 
the February 2008 opinion letter from the Veteran's primary 
care physician describing his peripheral neuropathy as 
"moderate to severe."  This opinion is supported by 
objective evidence of decreased senses of light touch and 
vibration, as well as subjective complaints of weakness, 
stiffness, numbness, and pain.  

Based on this evidentiary posture, the Board concludes that 
this disability is manifested by no more than moderate 
incomplete paralysis.  As such, there is basis to award a 
disability rating of 20 percent for peripheral neuropathy of 
the left upper extremity.  However, the associated 
symptomatology is not so severe as to provide a basis for a 
40 percent rating under DC 8515.  

Peripheral Neuropathy of the Right Lower Extremity at 10 
Percent

The Veteran also seeks an increased rating for his peripheral 
neuropathy of the right lower extremity, which has been 
evaluated as 10 percent disabling since February 2005.  

According to the applicable rating criteria, the next higher 
evaluation of 20 percent requires evidence of moderate 
incomplete paralysis of the sciatic nerve.  38 C.F.R. § 
4.124a, DC 8520.  

The Veteran maintains that the service-connected peripheral 
neuropathy of his right lower extremity is more severe than 
the current 10 percent evaluation indicates.  In particular, 
he asserts that this disability is manifested by chronic 
burning pain, tingling sensation, and numbness, and that such 
symptomatology worsens with prolonged standing and requires 
physical restrictions as well as the need for special shoes 
and cane.  

The Veteran was afforded a VA neurological examination in 
April 2005, at which time he complained of constant numbness 
in his feet.  He was still able to feel pain and denied focal 
motor neurological disturbance, but described changes of skin 
color in the lower extremities.  Sensory examination revealed 
decreased pinprick perception distally in the lower 
extremities and decreased vibration perception at the ankle 
level, with loss of vibration perception after eight 
vibrations of the tuning fork at ankle level.  There were 
hyperpigmented changes in the lower extremities and dry, 
scaly, hairless skin on the legs.  Deep tendinous reflexes 
were normoactive, however.  Moreover, decreased muscle mass 
in both lower extremities was noted in an April 2005 VA 
diabetes examination.  

A nerve conduction study conducted in April 2005 revealed 
slowing of all motor nerves.  The findings were determined to 
be compatible with sensory motor peripheral neuropathy.  

In correspondence received in February 2008, the Veteran's 
treating VA physician indicated that his diabetic neuropathy 
was moderate to severe, as it caused significant pain even at 
rest.  

The Veteran was afforded his most recent VA peripheral nerves 
examination in June 2008, at which time weakness, stiffness, 
numbness, and pain were noted.  Although position sense was 
normal, senses of pain, light touch, and vibration were 
decreased.  Right knee and ankle reflexes were rated at 1+.  
There was no muscle atrophy, abnormal muscle tone, or 
abnormal movements.  Although paralysis was absent, neuritis 
and neuralgia were present.  Gait and balance were noted to 
be abnormal.  

The functional effects included decreased strength and pain.  
Joint function was not affected by the disorder.  The 
disorder was found to have no effect on feeding, bathing, 
dressing, toileting, and grooming.  However, it had a mild 
effect on shopping, recreation, and traveling, and a moderate 
effect on exercise.  It had a severe effect on chores and 
prevented participation in sports.  

In any event, and of particular significance to the Board, is 
the February 2008 opinion letter from the Veteran's primary 
care physician describing his peripheral neuropathy as 
"moderate to severe."  This opinion is supported by 
objective evidence of decreased senses of pain, light touch, 
and vibration, as well as subjective complaints of weakness, 
stiffness, numbness, and pain.  

Based on this evidentiary posture, the Board concludes that 
this disability is manifested by no more than moderate 
incomplete paralysis of the sciatic nerve.  As such, there is 
basis to award a disability rating of 20 percent for 
peripheral neuropathy of the right lower extremity.  However, 
the associated symptomatology is not so severe as to provide 
a basis for a 40 percent rating under DC 8520.  

Peripheral Neuropathy of the Left Lower Extremity at 10 
Percent

The Veteran also seeks an increased rating for his peripheral 
neuropathy of the left lower extremity, which has been 
evaluated as 10 percent disabling since February 2005.  

According to the applicable rating criteria, the next higher 
evaluation of 20 percent requires evidence of moderate 
incomplete paralysis of the sciatic nerve.  38 C.F.R. § 
4.124a, DC 8520.  

The Veteran maintains that the service-connected peripheral 
neuropathy of his left lower extremity is more severe than 
the current 10 percent evaluation indicates.  In particular, 
he asserts that this disability is manifested by chronic 
burning pain, tingling sensation, and numbness, and that such 
symptomatology worsens with prolonged standing and requires 
physical restrictions as well as the need for special shoes 
and cane.  

The Veteran was afforded a VA neurological examination in 
April 2005, at which time he complained of constant numbness 
in his feet.  He was still able to feel pain and denied focal 
motor neurological disturbance, but described changes of skin 
color in the lower extremities.  Sensory examination revealed 
decreased pinprick perception distally in the lower 
extremities and decreased vibration perception at the ankle 
level, with loss of vibration perception after eight 
vibrations of the tuning fork at ankle level.  There were 
hyperpigmented changes in the lower extremities and dry, 
scaly, hairless skin on the legs.  Deep tendinous reflexes 
were normoactive, however.  Moreover, decreased muscle mass 
in both lower extremities was noted in an April 2005 VA 
diabetes examination.  

A nerve conduction study conducted in April 2005 revealed 
slowing of all motor nerves.  The findings were determined to 
be compatible with sensory motor peripheral neuropathy.  

In correspondence received in February 2008, the Veteran's 
treating VA physician indicated that his diabetic neuropathy 
was moderate to severe, as it caused significant pain even at 
rest.  

The Veteran was afforded his most recent VA peripheral nerves 
examination in June 2008, at which time weakness, stiffness, 
numbness, and pain were noted.  Although position sense was 
normal, senses of pain, light touch, and vibration were 
decreased.  Right knee and ankle reflex were rated at 1+.  
There was no muscle atrophy, abnormal muscle tone, or 
abnormal movements.  Although paralysis was absent, neuritis 
and neuralgia were present.  Gait and balance were noted to 
be abnormal.  

The functional effects included decreased strength and pain.  
Joint function was not affected by the disorder.  The 
disorder was found to have no effect on feeding, bathing, 
dressing, toileting, and grooming.  However, it had a mild 
effect on shopping, recreation, and traveling, and a moderate 
effect on exercise.  It had a severe effect on chores and 
prevented participation in sports.  

In any event, and of particular significance to the Board, is 
the February 2008 opinion letter from the Veteran's primary 
care physician describing his peripheral neuropathy as 
"moderate to severe."  This opinion is supported by 
objective evidence of decreased senses of pain, light touch, 
and vibration, as well as subjective complaints of weakness, 
stiffness, numbness, and pain.  

Based on this evidentiary posture, the Board concludes that 
this disability is manifested by no more than moderate 
incomplete paralysis of the sciatic nerve.  As such, there is 
basis to award a disability rating of 20 percent for 
peripheral neuropathy of the left lower extremity.  However, 
the associated symptomatology is not so severe as to provide 
a basis for a 40 percent rating under DC 8520.  

Extraschedular

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, is authorized to approve an extraschedular 
evaluation if the case "presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  Therefore, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, there is no indication that the Veteran has 
been frequently hospitalized due to any of his service-
connected disabilities.  Furthermore, the record indicates 
that he is currently employed fulltime as an information 
systems technician, a position which he has held for over 20 
years.  VA examiners in June 2008 opined that his service-
connected conditions have no significant effect on his 
occupational activities.  Similarly, the Veteran admitted at 
his December 2006 hearing that his job was "very easy" and 
"more mental than it is physical."  

Moreover, the rating criteria reasonably describe his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, under 38 
C.F.R. § 3.321 is not warranted.  

III.  Service Connection for an Esophageal Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in February 2005, the 
amendment is not applicable to the current claim.

Here, the Veteran seeks service connection for an esophageal 
disorder, which he claims is related to military service, to 
include being secondary to his service-connected diabetes 
mellitus.  Specifically, he has been diagnosed with 
achalasia.  

	Service treatment records reflect that the Veteran complained 
of a sore throat in January 1967.  In a Report of Medical 
History dated in the same month, he self-reported "ear, 
nose, or throat trouble."  However, there was never any 
complaint of achalasia or regurgitation.  Furthermore, his 
January 1967 Report of Medical Examination indicated that his 
mouth and throat were within normal limits.  Therefore, 
service records do not show a chronic esophageal disorder at 
the time of discharge.
	
	Next, post-service evidence does not reflect esophageal 
symptomatology for many years after service discharge.  
Although his tonsils were noted to be hypertrophied in a July 
1975 VA hospital summary, there was no indication of 
achalasia or related symptomatology.  The current esophageal 
condition was not noted until October 1982, at which time he 
was hospitalized for dysphagia and postpandrial vomiting.  In 
November 1982, he was officially diagnosed with achalasia and 
underwent a Heller's esophagomyotomy.  
	
	This is the first recorded symptomatology related to an 
esophageal disorder, coming approximately 15 years after 
discharge.  Therefore, the competent evidence does not 
reflect continuity of symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to the esophagus for many years, the 
evidence includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to the esophagus after he was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  
	The Board emphasizes the multi-year gap between discharge 
from active duty service in 1967 and initial diagnosis of 
achalasia in 1982, an approximately 15 year gap.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's esophageal disorder to active duty or to any 
service-connected condition, despite his contentions to the 
contrary.    
	
	To that end, the Board places significant probative value on 
multiple VA examination reports which did not relate his 
achalasia to service or to his service-connected diabetes.  
The report of an April 2005 VA diabetes examination noted 
previous diagnoses of gastroesophageal reflux disease (GERD) 
and achalasia.    However, although the examiner opined that 
the Veteran's preexisting hypertension was more likely than 
not aggravated by his service-connected diabetes, he did not 
attribute the achalasia to service or to any service-
connected condition.  
	
	More significantly, the Veteran was afforded a VA esophagus 
and hiatal hernia examination in June 2006, at which time he 
was again diagnosed with achalasia and GERD.  The examiner 
opined that "it is evident there is a time delay of 23 years 
between the achalasia diagnosed in 1982 and the diabetes 
detected in 2005.  In my opinion, this is too long a delay in 
time to establish an etiologic relationship between these two 
conditions."
	
	Similarly, the report of a June 2008 VA diabetes examination 
failed to list achalasia among the complication of the 
Veteran's service-connected diabetes.  
	
	The Board finds that these examinations were adequate for 
evaluation purposes.  Specifically, the examiners reviewed 
the claims file, interviewed the Veteran, and conducted 
physical examinations.  There is no indication that the VA 
examiners were not fully aware of the Veteran's past medical 
history or that they misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiners' opinions to be 
of great probative value.
	
The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorder 
and active duty service or, alternatively, to his service-
connected diabetes mellitus.  

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, 
esophageal disorders such as achalasia, are not the types of 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  Such competent evidence 
has been provided by the medical personnel who have examined 
the Veteran during the current appeal and by service records 
obtained and associated with the claims file.  Here, the 
Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. 
at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim of 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

A rating in excess of 20 percent for hypertension is denied.  

A rating of 30 percent for peripheral neuropathy of the right 
upper extremity is granted, subject to applicable laws and 
regulations pertaining to payment of VA monetary benefits.  

A rating of 20 percent for peripheral neuropathy of the left 
upper extremity is granted, subject to applicable laws and 
regulations pertaining to payment of VA monetary benefits.  

A rating of 20 percent for peripheral neuropathy of the right 
lower extremity is granted, subject to applicable laws and 
regulations pertaining to payment of VA monetary benefits.  

A rating of 20 percent for peripheral neuropathy of the left 
lower extremity is granted, subject to applicable laws and 
regulations pertaining to payment of VA monetary benefits.  

Entitlement to service connection for an esophageal 
condition, claimed as achalasia with status post Heller's 
esophagomyotomy is denied.  



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


